In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3327 
ANNE E. SCHEURER, 
                                                    Plaintiff‐Appellee, 

                                  v. 

FROMM FAMILY FOODS LLC, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
         No. 15‐cv‐770‐jdp — James D. Peterson, Chief Judge. 
                     ____________________ 

        ARGUED MAY 31, 2017 — DECIDED JULY 17, 2017 
                 ____________________ 

   Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
     HAMILTON, Circuit Judge. Plaintiff Anne Scheurer filed this 
sexual harassment and retaliation suit under Title VII of the 
Civil  Rights  Act  of  1964  against  defendant  Fromm  Family 
Foods. During discovery, Fromm learned that Scheurer’s con‐
tract with the staffing agency that employed her and directed 
her to Fromm included an arbitration clause. Fromm moved 
to  compel  arbitration.  The  district  court  denied  the  motion. 
Such  a  denial  is  immediately  appealable  under  the  Federal 
2                                                              No. 16‐3327 

Arbitration  Act,  9  U.S.C.  § 16(a)(1)(B),  and  Fromm  has  ap‐
pealed. We affirm. 
    The question is whether employer Fromm, which did not 
have a written arbitration agreement with Scheurer, can en‐
force against her the arbitration clause in her agreement with 
the staffing agency. This question is governed by state law, in 
this case, Wisconsin law. See Arthur Andersen LLP v. Carlisle, 
556 U.S. 624, 630–31 (2009). We agree with the district court 
that  Fromm  has  not  shown  a  legal  basis  for  compelling 
Scheurer to arbitrate her Title VII claim against Fromm. We 
first review the factual and procedural background leading to 
this appeal. We then examine Fromm’s only theory for com‐
pelling arbitration that it has not waived. 
I.   Factual and Procedural Background 
    In August 2013, in Beaver Dam, Wisconsin, plaintiff Anne 
Scheurer  applied  to  work  at  Richelieu  Foods,  which  out‐
sourced  its  staffing  needs  to  Remedy  Intelligent  Staffing,  a 
temporary  staffing  agency.  The  application  form  she  signed 
with Remedy for placement with Richelieu contained an arbi‐
tration agreement.1 She was assigned to work for a time for 
Richelieu, but that assignment ended after some months. 

                                                 
1  The  key sentence  said,  with  grammar mistake included: “In  the event 

there is any dispute between Employer and I relating to or arising out of 
relating to my employment or the termination of my employment, which 
Employer and I are unable to resolve informally through direct discussion, 
regardless of the kind or type of dispute, Employer and I agree to submit 
all such claims or disputes to be resolved by final and binding arbitration 
in accordance with the National Rules for the Resolution of Employment 
Disputes of the American Arbitration Association within the state of em‐
ployment.”  Supp.  App.  35.  The  arbitration  clause  identified  Title  VII 
claims in the list of types of claims that would be covered. 
No. 16‐3327                                                          3

    About  a  year  after  she  first  applied,  Remedy  placed 
Scheurer  with  Fromm  Family  Foods.  Scheurer  alleges  that 
while  working  at  Fromm,  her  supervisor  sexually  harassed 
her.  The  present  appeal  does  not  require  us  to  consider  the 
merits of her claims; we assume for present purposes that her 
allegations  are  true.  Briefly,  she  alleges  that  her  supervisor 
took advantage of his access to her personnel file to obtain her 
personal  telephone  number  and  repeatedly  harassed  her  in 
unwelcome  ways,  including  sexually  explicit  comments  to 
her in front of other employees. Scheurer alleges that she com‐
plained to Fromm management and that the supervisor had a 
history  of  sexual  harassment  and  discrimination  against 
women in the workplace. She also alleges that Fromm took no 
serious action to address the sexual harassment and instead 
fired her. 
     Richard Best, the chief operating officer of Fromm, submit‐
ted  an  affidavit  that  actually  tends  to  support  Scheurer’s 
claim. He testified that Fromm immediately investigated the 
harassment complaint and took unspecified action against the 
supervisor. So far, so good for Fromm. But Best also said that 
Fromm tried to arrange a work situation that would have sep‐
arated  Scheurer  from  the  supervisor,  but  that  when  that 
proved  “impossible,”  Fromm  asked  Remedy  to  assign 
Scheurer  to  another  client.  That  action  seems  to  amount  to 
Fromm terminating Scheurer’s employment with it, assuming 
she can show joint employment. From the sequence of com‐
plaint, unspecified discipline of the supervisor, an unsuccess‐
ful effort to separate the two people, followed by termination 
of  the  complaining  subordinate,  the  inference  of  retaliatory 
intent would not seem unreasonable. 
4                                                        No. 16‐3327 

    Scheurer filed this lawsuit against Fromm—but not Rem‐
edy—under Title VII for sexual harassment and retaliation. 42 
U.S.C.  §§  2000e‐2(a)(1)  &  2000e‐3(a).  Scheurer’s  mandatory 
disclosures in the federal discovery process included her ap‐
plication  to  Remedy,  which  included  the  arbitration  agree‐
ment.  Fromm  argued  that  arbitration  should  be  compelled 
under the contract law principle of equitable estoppel and be‐
cause Fromm was a third‐party beneficiary of the agreement. 
     The  district  court  denied  Fromm’s  motion.  Scheurer  v. 
Fromm  Family  Foods,  LLC,  202  F.  Supp.  3d  1040,  1046  (W.D. 
Wis. 2016). The court correctly relied on state law and first de‐
termined that equitable estoppel did not apply because there 
was no basis for finding that Fromm relied on Scheurer’s ar‐
bitration agreement since Fromm did not even know about it. 
Id.  at  1043–44.  The  court  also  found  that  Fromm  was  not  a 
third‐party beneficiary of Remedy’s agreement with Scheurer. 
Id. at 1045–46. 
II.  Analysis 
    The question on appeal is whether Fromm can enforce the 
arbitration agreement between Remedy and Scheurer to com‐
pel arbitration of her claims against Fromm. That question is 
at bottom a question of contract law. 
    The  standard  of  review  for  a  district  court’s  ruling  on  a 
motion to compel arbitration turns on the procedural posture 
of that ruling. We have said on occasion that we review de novo 
a district court’s ruling on a motion to compel arbitration, but 
that we review any findings of fact for clear error. E.g., Druco 
Restaurants, Inc. v. Steak N Shake Enterprises, Inc., 765 F.3d 776, 
779–80 (7th Cir. 2014), citing Lumbermens Mutual Casualty Co. 
v. Broadspire Management Services., Inc., 623 F.3d 476, 480 (7th 
No. 16‐3327                                                                 5

Cir. 2010); James v. McDonald’s Corp., 417 F.3d 672, 676 (7th Cir. 
2005); Zurich American Ins. Co. v. Watts Industries, Inc., 417 F.3d 
682,  687  (7th  Cir.  2005).  Arbitrability  of  a  dispute  is  often  a 
question of law that does not depend on undisputed facts, but 
in other cases it can present a mixed question of law and fact. 
See 21 Williston on Contracts § 57:68 (4th ed. 2017). 
    The Federal Arbitration Act actually provides for jury tri‐
als on the question of arbitrability if there is a factual dispute 
as  to  whether  “an  agreement  for  arbitration  was  made.”  9 
U.S.C. § 4. A court reviewing such a jury finding must uphold 
the finding if it is supported by a reasonable basis in the rec‐
ord. See, e.g., Gorlikowski v. Tolbert, 52 F.3d 1439, 1446 (7th Cir. 
1995), citing Carmel v. Clapp & Eisenberg, P.C., 960 F.2d 698, 703 
(7th Cir. 1992). Similarly, if the judge held an evidentiary hear‐
ing,  findings  of  fact  would  be  reviewed  for  clear  error.  See, 
e.g., Fyrnetics (Hong Kong) Ltd. v. Quantum Group, Inc., 293 F.3d 
1023, 1026, 1028 (7th Cir. 2002). Where there are were no fac‐
tual disputes, however, as is the case here, then review should 
be de novo. See, e.g., Lewis v. Epic Systems Corp., 823 F.3d 1147, 
1151  (7th  Cir.  2016),  cert.  granted,  —  U.S.  —,  137  S.  Ct.  809 
(2017), citing Gore v. Alltel Communications, LLC, 666 F.3d 1027, 
1033  (7th  Cir.  2012).  Accordingly,  because  there  are  no  dis‐
puted factual issues material to the motion to compel arbitra‐
tion, we review de novo the district court’s denial of that mo‐
tion.2 

                                                 
2 In some situations, arbitrability may depend on equitable doctrines such 

as waiver and estoppel, which may require a court to resolve issues such 
as prejudice and reliance. See, e.g., Ernst & Young LLP v. Baker O’Neal Hold‐
ings, Inc., 304 F.3d 753, 756–57 (7th Cir. 2002) (affirming finding that party 
had waived its contractual right to arbitrate); Cabinetree of Wisconsin, Inc. 
v. Kraftmaid Cabinetry, Inc., 50 F.3d 388, 390–91 (7th Cir. 1995) (same); St. 
6                                                                     No. 16‐3327 

    The  Federal  Arbitration  Act  requires  federal  and  state 
courts  to  place  written  arbitration  agreements  on  the  same 
footing as other contracts. 9 U.S.C. § 2; Kindred Nursing Cen‐
ters, Ltd. v. Clark, 581 U.S. —, —, 137 S. Ct. 1421, 1424 (2017) 
(citations omitted); Arthur Andersen, 556 U.S. at 629–30 (cita‐
tions  omitted).  Under  the  FAA,  arbitration  should  be  com‐
pelled if three elements are present: (1) an enforceable written 
agreement to arbitrate, (2) a dispute within the scope of the 
arbitration  agreement,  and  (3)  a  refusal  to  arbitrate.  Zurich, 
417 F.3d at 687; 9 U.S.C. § 4. Generally, federal policy favors 
arbitration,  and  once  an  enforceable  arbitration  contract  is 
shown to exist, questions as to the scope of arbitrable issues 
should be resolved in favor of arbitration. Moses H. Cone Me‐
morial Hospital v. Mercury Construction Corp., 460 U.S. 1, 24–25 
(1983). 
    At  bottom,  however,  arbitration  is  contractual.  A  party 
“cannot  be  required  to  submit  to  arbitration  any  dispute 
which he has not agreed so to submit.” United Steelworkers of 
America  v.  Warrior  &  Gulf  Navigation  Co.,  363  U.S.  574,  582 
(1960);  Zurich,  417  F.3d  at  687,  quoting  Thomson‐CSF,  S.A.  v. 
American Arbitration Ass’n, 64 F.3d 773, 776 (2d Cir. 1995); see 
also  Arthur  Andersen,  556  U.S.  at  630–31  (state  law  governs 

                                                 
Mary’s Medical Center of Evansville, Inc. v. Disco Aluminum Products Co., 969 
F.2d 585, 591 (7th Cir. 1992) (same). We typically review the application of 
such  doctrines  for  abuse  of  discretion,  and  nothing  about  arbitration 
would seem to call for a different approach. Plaintiff has not argued for 
such deferential review here, however. The role of equitable discretion in 
deciding arbitrability and the standard of review may benefit from further 
consideration  in  a  case  where  it  makes  a  difference.  Cf.  Kawasaki  Heavy 
Industries,  Ltd.  v.  Bombardier  Recreational  Products,  Inc.,  660  F.3d  988,  994 
(7th Cir. 2011) (reversing finding of waiver under de novo review). 
No. 16‐3327                                                                 7

whether a contract with an arbitration agreement is enforce‐
able). 
    In Arthur Andersen, the Supreme Court directly addressed 
which  law  governs  who  may  enforce  an  arbitration  agree‐
ment. The Court explained that “traditional principles of state 
law”  govern  whether  a  contract,  including  an  arbitration 
agreement,  is  enforceable  by  or  against  a  non‐party.  Arthur 
Andersen,  556  U.S.  at  631  (quotations  and  citation  omitted). 
The Court stated its holding in terms directly applicable here: 
“a  litigant  who  was  not  a  party  to  the  relevant  arbitration 
agreement  may  invoke  § 3  if  the  relevant  state  contract  law 
allows him to enforce the agreement.” Id. at 632.3 
     Arthur  Andersen  identified  assumption,  piercing  the  cor‐
porate veil, alter ego, incorporation by reference, third‐party 
beneficiary, waiver, and estoppel among those state law prin‐
ciples that could govern who may enforce the agreement. Id. 
at 631. We have also included assumption and agency in the 
list  of  state  law  doctrines  governing  when  a  non‐signatory 
may be bound to arbitration. Zurich, 417 F.3d at 687. 


                                                 
3 The district court correctly cited Arthur Andersen and followed its hold‐

ing by applying Wisconsin state contract law to Fromm’s motion to com‐
pel arbitration. Scheurer, 202 F. Supp. 3d at 1043. In its opening appellate 
brief, however, Fromm argued that federal law governed the issues, citing 
almost exclusively pre‐Arthur Andersen decisions. Brief of Appellant at 8 
n.4. (The lone post‐Arthur Andersen opinion, Paragon Micro, Inc. v. Bundy, 
22  F.Supp.3d  880  (N.D.  Ill  2014),  took  a  more  nuanced  approach  than 
Fromm indicates and did not cite Arthur Andersen, in any event.) Fromm 
did not bother to cite Arthur Andersen or the district court’s reliance upon 
it. Effective appellate advocacy requires an appellant to confront directly, 
not to ignore, controlling Supreme Court precedent and the reasoning of 
the decision under review. 
8                                                     No. 16‐3327 

    In the district court, Fromm argued that Scheurer should 
be  compelled  to  arbitrate  against  Fromm  based  on  contract 
principles  of equitable  estoppel  and as a  third‐party benefi‐
ciary of Scheurer’s contract with Remedy. On appeal, Fromm 
continues to argue that equitable estoppel should compel ar‐
bitration. It has dropped its third‐party beneficiary argument. 
It has also raised for the first time on appeal a new argument 
on an agency theory. We affirm the district court’s denial of 
the  motion  to  compel  arbitration.  Equitable  estoppel  is  not 
available because there is no evidence that Fromm relied on 
the arbitration agreement between Remedy and Scheurer. The 
other two theories have been waived, one in the district court 
and the other on appeal. 
    Pursuant to Arthur Andersen, we first address the doctrine 
of equitable estoppel under Wisconsin contract law. Substan‐
tive federal arbitration law does not “alter background prin‐
ciples of state contract law regarding the scope of agreements 
(including  the  question  of  who  is  bound  by  them).”  Arthur 
Andersen, 556 U.S. at 630. 
    Under Wisconsin law, equitable estoppel requires: “(1) ac‐
tion or non‐action; (2) on the part of one against whom estop‐
pel is asserted; (3) which induces reasonable reliance thereon 
by the other, either in action or non‐action; (4) which is to the 
relying party’s detriment.” Pagan v. Integrity Solution Services, 
Inc., 42 F. Supp. 3d 932, 934 (E.D. Wis. 2014), citing Affordable 
Erecting, Inc. v. Neosho Trompler, Inc., 715 N.W.2d 620, 628 (Wis. 
2006).  Wisconsin  courts  and  federal  district  courts  applying 
Wisconsin law have rejected equitable estoppel claims when 
the party seeking to apply estoppel could not show specific 
facts  supporting  reasonable  and  detrimental  reliance.  See, 
e.g., Parsons v. Associated Banc‐Corp., 893 N.W.2d 212, 224 (Wis. 
No. 16‐3327                                                           9

2017)  (no  reasonable  reliance  on  defendant’s  initial  acquies‐
cence to plaintiff’s unfounded jury trial demand); United Cen‐
tral  Bank  v.  Maple  Court  LLC,  No.  10‐CV‐00464,  2014  WL 
2441046, at *7–8 (E.D. Wis. Aug. 19, 2014) (slight burdens aris‐
ing from normal contract negotiations do not establish detri‐
mental reliance); Watertown Tire Recyclers, LLC v. Nortman, 795 
N.W.2d  493,  2011  WL  166100,  at  *10  (Wis. App.  2011)  (table 
decision)  (holding  party’s  claim  of  equitable  estoppel  failed 
because it was unable to “set forth specific facts” showing det‐
rimental reliance); cf. Affordable Erecting, 715 N.W.2d at 629–
30  (plaintiff  was  equitably  estopped  from  pursuing  claims; 
plaintiff induced defendant’s reasonable reliance on apparent 
settlement of claims by not objecting to insurer’s issuance of 
settlement checks). 
    Fromm cannot establish reliance here. As the district court 
found, there  is no  evidence “that Fromm  relied on (or even 
knew of) the fact that Scheurer had signed an agreement with 
an  arbitration  provision  when  it  accepted  her  assignment 
from Remedy.” Scheurer, 202 F. Supp. 3d at 1044. Fromm could 
not have relied upon an agreement it did not know about. At 
bottom, this case is that simple. 
   To avoid the district court’s reasoning, Fromm relies pri‐
marily on our decision in Hughes Masonry Co. v. Greater Clark 
County School Bldg. Corp., 659 F.2d 836 (7th Cir. 1981), and sec‐
ondarily on Ragone v. Atlantic Video at Manhattan Center, 595 
F.3d  115  (2d  Cir.  2010).  These  authorities  do  not  establish  a 
basis for compelling arbitration here. 
   In Hughes Masonry, decided long before Arthur Andersen, 
we found that the plaintiff had signed a construction contract 
that required arbitration. Plaintiff sued a defendant who was 
not a party to the contract itself but whose obligations were 
10                                                       No. 16‐3327 

spelled  out  in  the  contract.  The  claim  was  a  tort  claim,  but 
proof would require the plaintiff to rely on the terms of the 
contract.  We  reasoned  that  the  plaintiff  could  not  assert  a 
claim that relied upon the contract while avoiding the same 
contract’s arbitration clause. The plaintiff seeking to avoid ar‐
bitration “cannot rely on the contract when it works to its ad‐
vantage,  and  repudiate  it  when  it  works  to  …  its  …  disad‐
vantage.” 659 F.2d at 838–39, quoting Tepper Realty Co. v. Mo‐
saic Tile Co., 259 F.Supp. 688, 692 (S.D.N.Y. 1966). To the extent 
the  Hughes  Masonry  reasoning  survives  Arthur  Andersen,  it 
does not apply here. Scheuer’s claims arise under federal em‐
ployment discrimination statutes and do not depend on her 
contract with Remedy. 
    Fromm finds somewhat stronger support from Ragone but 
the facts differ from this case in a critical way. In Ragone, an 
employee hired through a separate company sued for sex dis‐
crimination.  She  sued  both  the  company  with  which  she 
signed  a  contract,  AVI,  and  also  ESPN,  the  company  for 
whom she worked directly. 595 F.3d at 119, 126. Her contract 
with AVI contained an arbitration clause, and ESPN sought to 
compel  Ragone  to  arbitrate  her  claim  against  them  as  well, 
even though ESPN had not signed her employment contract. 
Id. at 119, 128. The Second Circuit affirmed a decision compel‐
ling Ragone to arbitrate her claims against both the staffing 
agency  and  ESPN. The  court applied equitable estoppel be‐
cause “a careful review of the relationship among the parties, 
the contracts they signed … , and the issues that had arisen 
among them discloses that the issues the nonsignatory is seek‐
ing  to  resolve  in  arbitration  are  intertwined  with  the  agree‐
ment that the estopped party has signed.” Id. at 126–27 (quo‐
tations omitted). 
No. 16‐3327                                                     11

     Fromm urges us to adopt this theory and then to extend it 
to  cases  in which the  employee asserts  no claim against  the 
company  with  which  she  has  an  arbitration  agreement.  We 
are  not  persuaded  to  adopt  this  extended  version  of  the 
Ragone  approach.  It  was  clear  in  Ragone—it  was  the  major 
thrust of the appeal—that Ragone would be required to arbi‐
trate her claim against the staffing agency. Once a court knows 
a dispute is going to be arbitrated, the reasons for requiring 
claims against affiliated parties to be arbitrated become more 
powerful. Cf. Webb v. Frawley, 858 F.3d 459, 462 (7th Cir. 2017) 
(affirming  order  compelling  arbitration  of  one  plaintiff’s 
claims  but reversing  order  compelling  arbitration  of  second 
plaintiff’s claims where second plaintiff had not signed appli‐
cable arbitration agreement and was entitled to litigate claims 
in court). 
    In addition, we must remember that Arthur Andersen di‐
rects us to apply the state law of estoppel, and we see no basis 
in Wisconsin law for applying estoppel under these circum‐
stances, where Fromm did not even know of the arbitration 
agreement and the staffing agency is not a party to the dis‐
pute, which is not a contract dispute at all. See Crawford Prof’l 
Drugs, Inc. v.  CVS Caremark  Corp.,  748 F.3d 249,  255, 261–62, 
262 n.9 (5th Cir. 2014) (collecting cases; observing that its own 
“prior  decisions  applying  federal  common  law,  rather  than 
state contract law, to decide such questions … have been mod‐
ified to conform with Arthur Andersen.”). 
    For the first time on appeal, Fromm argues that the doc‐
trine  of  agency  should  compel  arbitration.  “The  well‐estab‐
lished rule in this Circuit is that a plaintiff waives the right to 
argue an issue on appeal if she fails to raise the issue before a 
lower court.” Robyns v. Reliance Standard Life Ins. Co., 130 F.3d 
12                                                           No. 16‐3327 

1231, 1238 (7th Cir. 1997), citing Milwaukee Area Joint Appren‐
ticeship Training Comm. v. Howell, 67 F.3d 1333, 1337 (7th Cir. 
1995); Economy Folding Box Corp. v. Anchor Frozen Foods Corp., 
515 F.3d 718, 720 (7th Cir. 2008), quoting Christmas v. Sanders, 
759 F.2d 1284, 1291 (7th Cir. 1985). At oral argument, Fromm 
was unable to direct the court to its agency argument in the 
district court, referring only to the district court opinion’s dis‐
cussion  of  joint  employment.  See  Scheurer,  202  F.Supp.3d  at 
1045 n.3. (While there is no mention of agency in Fromm’s mo‐
tion to compel arbitration, there is a short discussion arguing 
that arbitration should be compelled because Fromm is a joint 
employer.) In addition, Fromm made no attempt to show the 
basis for an agency theory under Wisconsin law, which would 
govern this issue.4 The agency theory has been waived. 
    The decision of the district court denying Fromm’s motion 
to compel arbitration is AFFIRMED. 




                                                 
4 Wisconsin law of agency requires “an agreement of two parties, embod‐

ying three factual elements: (1) the manifestation of the principal that the 
agent is to act for him; (2) the agent’s acceptance of the undertaking; and 
(3) the understanding of the parties that the principal is to control the un‐
dertaking.” Norton v. American Home Mortgage Servicing, Inc., No. 11‐C‐842, 
2011 WL 5828122, at *2 (E.D. Wis. Nov. 18, 2011), citing Wis. JI‐Civil 4000; 
Arsand v. City of Franklin, 264 N.W.2d 579, 581 (Wis. 1978).